UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 30, 2016 Commission file number 1-14170 NATIONAL BEVERAGE CORP. (Exact name of registrant as specified in its charter) Delaware 59-2605822 (State of incorporation) (I.R.S. Employer Identification No.) 8enth Street, Suite 4000, Fort Lauderdale, FL 33324 (Address of principal executive offices including zip code) (954) 581-0922 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (✔) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes (✔) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ( ) Accelerated filer (✔) Non-accelerated filer ( ) Smaller reporting company ( ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ( ) No (✔) The number of shares of registrant’s common stock outstanding as of September 1, 2016 was 46,558,750. NATIONAL BEVERAGE CORP. QUARTERLY REPORT ON FORM 10-Q INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of July 30, 2016 and April 30, 2016 3 Consolidated Statements of Income for the Three Months Ended July 30, 2016 and August 1, 2015 4 Consolidated Statements of Comprehensive Income for the Three Months Ended July 30, 2016 and August 1, 2015 5 Consolidated Statements of Shareholders’ Equity for the Three Months Ended July 30, 2016 and August 1, 2015 6 Consolidated Statements of Cash Flows for the Three Months Ended July 30, 2016 and August 1, 2015 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1A. Risk Factors 16 Item 6. Exhibits 16 Signature 17 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share data) July 30, April 30, Assets Current assets: Cash and equivalents $ 132,576 $ 105,577 Trade receivables - net 75,834 61,046 Inventories 51,819 47,922 Deferred income taxes - net 4,244 4,454 Prepaid and other assets 3,228 4,672 Total current assets 267,701 223,671 Property, plant and equipment - net 62,726 61,932 Goodwill 13,145 13,145 Intangible assets 1,615 1,615 Other assets 5,097 5,135 Total assets $ 350,284 $ 305,498 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 47,526 $ 49,391 Accrued liabilities 30,610 26,195 Income taxes payable 12,853 28 Total current liabilities 90,989 75,614 Deferred income taxes - net 14,445 14,474 Other liabilities 9,182 9,258 Shareholders' equity: Preferred stock, $1 par value - 1,000,000 shares authorized: Series C - 150,000 shares issued 150 150 Common stock, $.01 par value - 75,000,000 shares authorized; 50,590,634 shares issued (50,588,734 shares at April 30) 506 506 Additional paid-in capital 34,676 34,570 Retained earnings 219,728 190,733 Accumulated other comprehensive loss ) ) Treasury stock - at cost: Series C preferred stock - 150,000 shares ) ) Common stock - 4,032,784 shares ) ) Total shareholders' equity 235,668 206,152 Total liabilities and shareholders' equity $ 350,284 $ 305,498 See accompanying Notes to Consolidated Financial Statements. 3 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share amounts) Three Months Ended July 30, August 1, Net sales $ 217,108 $ 185,386 Cost of sales 131,614 122,487 Gross profit 85,494 62,899 Selling, general and administrative expenses 41,488 36,806 Interest expense 38 51 Other income (expense) - net 97 ) Income before income taxes 44,065 26,007 Provision for income taxes 15,070 8,894 Net income 28,995 17,113 Less preferred dividends - ) Earnings available to common shareholders $ 28,995 $ 17,075 Earnings per common share: Basic $ .62 $ .37 Diluted $ .62 $ .37 Weighted average common shares outstanding: Basic 46,556 46,397 Diluted 46,767 46,591 See accompanying Notes to Consolidated Financial Statements. 4 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In thousands) Three Months Ended July 30, August 1, Net income $ 28,995 $ 17,113 Other comprehensive income (loss), net of tax: Cash flow hedges 415 ) Comprehensive income $ 29,410 $ 14,862 See accompanying Notes to Consolidated Financial Statements. 5 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (UNAUDITED) (In thousands) Three Months Ended July 30, August 1, Series C Preferred Stock Beginning and end of period $ 150 $ 150 Series D Preferred Stock Beginning and end of period - 120 Common Stock Beginning and end of period 506 504 Additional Paid-In Capital Beginning of period 34,570 37,759 Stock options exercised 29 219 Stock-based compensation 49 63 Stock-based tax benefits 28 53 End of period 34,676 38,094 Retained Earnings Beginning of period 190,733 129,773 Net income 28,995 17,113 Preferred stock dividends - ) End of period 219,728 146,848 Accumulated Other Comprehensive (Loss) Income Beginning of period ) ) Cash flow hedges, net of tax 415 ) End of period ) ) Treasury Stock - Series C Preferred Beginning and end of period ) ) Treasury Stock - Common Beginning and end of period ) ) Total Shareholders' Equity $ 235,668 $ 162,941 See accompanying Notes to Consolidated Financial Statements. 6 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended July 30, August 1, Operating Activities: Net income $ 28,995 $ 17,113 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 3,102 3,020 Deferred income tax benefit ) (7 ) Gain on sale of property, net (6 ) - Stock-based compensation 49 63 Changes in assets and liabilities: Trade receivables ) ) Inventories ) ) Prepaid and other assets ) ) Accounts payable ) ) Accrued and other liabilities 19,088 12,305 Net cash provided by operating activities 30,422 20,598 Investing Activities: Additions to property, plant and equipment ) ) Proceeds from sale of property, plant and equipment 15 - Net cash used in investing activities ) ) Financing Activities: Dividends paid on preferred stock - ) Repayments under credit facilities - ) Proceeds from stock options exercised 29 219 Stock-based tax benefits 28 53 Net cash provided by (used in) financing activities 57 ) Net Increase in Cash and Equivalents 26,999 13,835 Cash and Equivalents - Beginning of Period 105,577 52,456 Cash and Equivalents - End of Period $ 132,576 $ 66,291 Other Cash Flow Information: Interest paid $ 127 $ 51 Income taxes paid $ 1,066 $ 110 See accompanying Notes to Consolidated Financial Statements. 7 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) National Beverage Corp. develops, produces, markets and sells a distinctive portfolio of Sparkling Waters, Juices, Energy Drinks and Carbonated Soft Drinks primarily in North America. Incorporated in Delaware in 1985, National Beverage Corp. is a holding company for various operating subsidiaries. When used in this report, the terms “we,” “us,” “our,” “Company” and “National Beverage” mean National Beverage Corp. and its subsidiaries. 1. SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of National Beverage Corp. and its subsidiaries. Significant intercompany transactions and accounts have been eliminated. The consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) and rules and regulations of the Securities and Exchange Commission for interim financial reporting. Accordingly, they do not include all information and notes presented in the annual consolidated financial statements. The consolidated financial statements should be read in conjunction with the annual consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the fiscal year ended April 30, 2016. The accounting policies used in these interim consolidated financial statements are consistent with those used in the annual consolidated financial statements. The preparation of financial statements requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. In our opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Results for the interim periods presented are not necessarily indicative of results which might be expected for the entire fiscal year. Derivative Financial Instruments We use derivative financial instruments to partially mitigate our exposure to changes in raw material costs. All derivative financial instruments are recorded at fair value in our Consolidated Balance Sheets. The estimated fair value of derivative financial instruments is calculated based on market rates to settle the instruments. We do not use derivative financial instruments for trading or speculative purposes. Credit risk related to derivative financial instruments is managed by requiring high credit standards for counterparties and frequent cash settlements. See Note 5. Earnings Per Common Share Basic earnings per common share is computed by dividing earnings available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings per common share is calculated in a similar manner, but includes the dilutive effect of stock options. Inventories Inventories are stated at the lower of first-in, first-out cost or market. Inventories at July 30, 2016 are comprised of finished goods of $31.4 million and raw materials of $20.4 million. Inventories at April 30, 2016 are comprised of finished goods of $29.1 million and raw materials of $18.8 million. 8 2 . PROPERTY, PLANT AND EQUIPMENT Property consists of the following: (In thousands) July 30, April 30, Land $ $ Buildings and improvements Machinery and equipment Total Less accumulated depreciation ) ) Property, plant and equipment – net $ $ Depreciation expense was $2.7 million for the three months ended July 30, 2016 and $2.6 million for the three months ended August 1, 2015. 3 . DEBT At July 30, 2016, a subsidiary of the Company maintained unsecured revolving credit facilities with banks aggregating $100 million (the “Credit Facilities”). The Credit Facilities expire from October 10, 2017 to June 18, 2018 and, currently, any borrowings would bear interest at .9% above one-month LIBOR. There were no borrowings outstanding under the Credit Facilities at July 30, 2016 or at April 30, 2016. At July 30, 2016, $2.2 million of the Credit Facilities were reserved for standby letters of credit and $97.8 million were available for borrowings. The Credit Facilities require the subsidiary to maintain certain financial ratios, including debt to net worth and debt to EBITDA (as defined in the Credit Facilities), and contain other restrictions, none of which are expected to have a material effect on our operations or financial position. At July 30, 2016, we were in compliance with all loan covenants. 4 . STOCK-BASED COMPENSATION During the three months ended July 30, 2016, options to purchase 1,900 shares were exercised (weighted average exercise price of $15.29 per share). At July 30, 2016, options to purchase 416,995 shares (weighted average exercise price of $12.41 per share) were outstanding and stock-based awards to purchase 2,802,614 shares of common stock were available for grant. 9 5 . DERIVATIVE FINANCIAL INSTRUMENTS From time to time, we enter into aluminum swap contracts to partially mitigate our exposure to changes in the cost of aluminum cans. Such financial instruments are designated and accounted for as a cash flow hedge. Accordingly, gains or losses attributable to the effective portion of the cash flow hedge are reported in Accumulated Other Comprehensive Income (Loss) (“AOCI”) and reclassified into earnings through cost of sales in the period in which the hedged transaction affects earnings. The ineffective portion of the change in fair value of our cash flow hedge was immaterial. The following summarizes the gains (losses) recognized in the Consolidated Statements of Income and AOCI relative to cash flow hedges for the three months ended July 30, 2016 and August 1, 2015: (In thousands) Recognized in AOCI: Loss before income taxes $ ) $ ) Less income tax benefit ) ) Net ) ) Reclassified from AOCI to cost of sales: Loss before income taxes ) ) Less income tax benefit ) ) Net ) ) Net change to AOCI $ $ ) As of July 30, 2016, the notional amount of our outstanding aluminum swap contracts was $9.3 million and, assuming no change in the commodity prices, $1.8 million of unrealized loss before tax will be reclassified from AOCI and recognized in earnings over the next twelve months. See Note 1. As of July 30, 2016 and April 30, 2016, the fair value of the derivative liability was $1.8 million and $2.5 million, respectively, which was included in accrued liabilities. Such valuation does not entail a significant amount of judgment and the inputs that are significant to the fair value measurement are Level 2 as defined by the fair value hierarchy as they are observable market based inputs or unobservable inputs that are corroborated by market data. 6 . NEW ACCOUNTING PRONOUNCEMENTS In March2016, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2016-09, “Compensation-Stock Compensation: Improvements to Employee Share-Based Payment Accounting”(“ASU 2016-09”). This amendment addresses several aspects of the accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities and classification on the statement of cash flows. ASU 2016-09 is effective for our fiscal year beginning April 30, 2017. Early adoption is permitted. We are currently evaluating the potential impact of adopting this guidance on our consolidated financial statements. In February 2016, the FASB issued Accounting Standards Update No. 2016-02, “Leases” (“ASU 2016-02”). ASU 2016-02 requires the lease rights and obligations arising from lease contracts, including existing and new arrangements, to be recognized as assets and liabilities on the balance sheet. ASU 2016-02 is effective for our fiscal year beginning April 28, 2019. We are currently evaluating the potential impact of adopting this guidance on our consolidated financial statements. In November 2015, the FASB issued Accounting Standards Update No. 2015-17, “Balance Sheet Classification of Deferred Taxes” (“ASU 2015-17”). ASU 2015-17 requires companies to classify all deferred tax liabilities and assets as noncurrent on the balance sheet. ASU 2015-17 is effective for our fiscal year beginning April 30, 2017. If implemented, our current deferred tax asset would be reclassified to noncurrent in the consolidated balance sheet . ASU 2015-17 has not yet been adopted. In May 2014, the FASB issued Accounting Standards Update No. 2014-09, “Revenue from Contracts with Customers” (“ASU 2014-09”). ASU 2014-09 requires an entity to recognize revenue in an amount that reflects the consideration it expects to receive in exchange for goods or services. On August 12, 2015, the FASB issued ASU 2015-14 which deferred the effective date of ASU 2014-09 by one year and is effective for our fiscal year beginning April 29, 2018.
